           Case 1:20-cv-04605-VEC Document 15 Filed 07/31/20 Page 1 of 1


                                                                         USDC SDNY
                                                                         DOCUMENT
UNITED STATES DISTRICT COURT                                             ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                            DOC #:
 -------------------------------------------------------------- X        DATE FILED: 7/31/2020
 WELLS FARGO BANK, NATIONAL                                     :
 ASSOCIATION, AS TRUSTEE FOR THE                                :
 BENEFIT OF THE REGISTERED HOLDERS                              :
 OF UBS COMMERCIAL MORTGAGE TRUST :
 2018-C11, COMMERCIAL MORTGAGE PASS- :                                      20-cv-4605 (VEC)
 THROUGH CERTIFICATES, SERIES 2018-                             :
 C11,                                                           :                ORDER
                                              Plaintiff,        :
                                                                :
                            -against-                           :
                                                                :
 SHULEM GREEN and STEVE DEUTSCH,                                :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on July 31, 2020, the Court entered an order transferring this case to the

Middle District of Pennsylvania (Dkt. 14);

        IT IS HEREBY ORDERED that the 7-day waiting period under Local Rule 83.1 is

waived, and the Clerk of Court is directed to effectuate the transfer as soon as practicable.

SO ORDERED.
                                                                    ________________________
Date: July 31, 2020                                                    VALERIE CAPRONI
      New York, New York                                             United States District Judge
